Citation Nr: 0726342	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-20 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for hearing loss in the left ear and for 
tinnitus.  This case was previously before the Board in March 
2006, and was remanded to ensure due process.  When the case 
was again before the Board in November 2006, it was remanded 
for additional development of the record.  As the requested 
action has been accomplished, the case is again before the 
Board for appellate consideration.

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Hearing loss in the left ear was not demonstrated for 
many years following the veteran's separation from service, 
and there is no competent medical evidence linking the 
current sensorineural hearing loss to service.

2.  Tinnitus was initially documented many years after 
service, and there is no clinical evidence to link it to 
service.  


CONCLUSIONS OF LAW

1.  Hearing loss in the left ear was not incurred in or 
aggravated by service, nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an April 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any evidence in his possession that pertains 
to the claim.  A December 2006 letter advised the veteran of 
the evidence needed to establish a disability rating and 
effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
and VA treatment records, and statements from the veteran's 
spouse and sister.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, private and VA 
medical records, and statements from the veteran's spouse and 
sister.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during 
service either has not been established or might reasonably 
be questioned.  38 C.F.R. § 3.303(b).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 be demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).  

Most of the veteran's service medical records are not 
available.  In cases such as these, the VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The evidence supporting the veteran's claim includes his 
statements and those of his relatives.  During the hearing 
before the undersigned in August 2006, the veteran asserted 
that there was an explosion while he was in basic training.  
Statements dated in March 2002 were received from the 
veteran's spouse and sister.  It is noted that his sister 
claimed that after the veteran returned from service, he said 
that a mine had gone off while he was on an infiltration 
course in basic training.  His spouse also described this 
incident, and she added that an audiologist informed the 
veteran following service that the mine exploding in his ear 
could have played a big part in his hearing loss.  

The veteran was seen by a private physician in April 1996 for 
complaints of hearing loss.  An audiogram revealed a high 
frequency sensorineural hearing loss in both ears.  

Additional private and VA medical records show that the 
veteran was seen for hearing loss.  The veteran reported a 
history of noise exposure to explosions and gunfire in 
service at a VA outpatient treatment clinic in August 2001.  
An audiometric examination disclosed a mild to moderate 
sensorineural hearing loss in the left ear.  He again 
reported exposure to a bomb explosion on the left side during 
basic training, as well as unprotected noise exposure to the 
rifle range.  

The evidence against the veteran's claim includes the medical 
evidence of record.  The initial clinical evidence of a 
hearing loss in the left ear is contained in the report from 
a private physician in April 1996.  Although a hearing loss 
was identified at that time, the Board emphasizes that it was 
noted that the veteran had experienced significant noise 
exposure working in the construction business.  It is 
significant to observe that there is no clinical evidence of 
a hearing loss in the left ear for approximately 37 years 
following the veteran's separation from service.  

The Board acknowledges that a sensorineural hearing loss was 
documented on the VA examination conducted in May 2007.  The 
Board points out that the veteran indicated that he had 
worked as a mailman during service, and as a construction 
supervisor for 50 years without a hearing protection device.  
The Board notes that the examiner concluded, based on the 
veteran's history of both in-service and post-service noise 
exposure, that it was not possible to delineate the etiology 
of his hearing loss.  He stated that although it would be 
possible that the hearing loss had its origins in service, it 
would be speculative to make such a determination.  

The fact remains that there is no clinical evidence of a 
hearing loss in the left ear for many years following the 
veteran's discharge from service.  The Board has considered 
the veteran's statements, as well as those of his wife and 
sister.  The absence of any objective evidence of a left ear 
hearing loss for so many years following service is 
significant.  The veteran has not furnished any objective 
evidence that a hearing loss was present for approximately 37 
years following service.  

Similarly, with respect to the claim for service connection 
for tinnitus, the Board notes that there is no indication of 
tinnitus for many years after service.  During the May 2007 
VA examination, the veteran apparently reported tinnitus had 
been present for 30 years.  It is also significant to point 
out that following the examination, the examiner stated that 
the type of tinnitus the veteran described (occurring 
monthly, and for seconds) was the type that occurred in the 
normal population and was not pathologic.  He opined, 
therefore, that it was not likely the result of noise 
exposure in service.  

The Board finds that the absence of clinical evidence of 
hearing loss in the left ear or tinnitus for so many years 
after service is of greater probative value than the 
veteran's allegations regarding their etiology.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claims for service connection for 
hearing loss in the left ear and for tinnitus.


ORDER

Service connection for hearing loss in the left ear and for 
tinnitus is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


